 

Case 19-11781-LSS Doc 402 Filed 12/12/19 Page1of4

 

ty

‘sf 7 ¥ w wy af

MOS LIVOP PPO IAA

(VO pS EUV OB7

 

pa) KAHEG TIPALD FFB FITZ

POCPD b AIHSY

OV TEL, TOIT? 7)

 

hue] BVas7] te, agz

wy Me oz phee We 4

BVveEG barat, rc

 

Pry “rg 7 5) OM |) PT

Tes frag / ane,

 

 

72) Ti Mla S Pa)

 

PTT

2h Siaaihpe ary

 

 

 

4!

Toa or pmy

Su ay “) sre

 

Ma

“4

 

AX vy m4 yy yD

 

 

 

 

 

 

 

 

A o3 SHS + OVI ou ESA aS
Ligh PEP tratAg of V7 SV ety AHL “LI GO Y- Ae]
7 | 5 ~ mr anny PIE
7) vi ET VNBX) are 2
a} 0 *y _ a
I NM TB ATP TE AAT VY SA wy

 

s 4

»*%

Pry TMM yy

 

SJ Qjey 2]

Wes IG pryesy Ryayyeor vy

v SSUY eC My MA

 

VUNITNASAddd a TNATTO

 

 

ANVdANOD dO AIT AW T

HAN

 

 

iQ4.LON ATLODTNYOD Ad LONNVD FONVUVAddV WNOA YO ATAVAIO LIN d ASVATd

610C/CL/T1 ‘ALVO

c “ON WOOULETNOD

 

(SSD I8ZTI-6T “ON HSVO

 

OTT e4seTy sunetedd sin { ‘AINVN ASVO

LAAHS NI-NOIS

 
 

 

 

 

 

 

 

 

ge 2o0f4

 

 

 

Pa weyap Sey “ey PO STO

“~ reo) ORIG)

acd ae) SSO WV

 

 

 

 

 

—~ A Y “SOE F474 VNrng
ork Ss poe {i pV Poy 7% — fol) j NS
l W "F382 dW ~QING ¢
Lh vy 33 J arvhag wo any
Peon] Zaria Wy tI MIZE 218) sarq] 2 M9 7

 

£
“t

Onna ts °7) 4 /t | Fy

[P09 $6) v POST]

ry

 

 

Case 1%11781-LSS Doc 402 Filed 12/12/19 Pa

 

WNLENASA adda LNATO

 

ANVdAOOD 4O Wald AVL

 

AVN

 

 

iVQAHLON ATLOANYO) Fd LONNVD FONVUVAddY WNOA HO ATAVAT LNTd ASV Td

610e/CL/CT “ALVd

c “ON WOOd8LMIOD

 

(SSD I8ZIT-61

“ON ASVO

 

OTT BIsely sued Suny

LHAAHS NI-NOIS

‘AINVN HSVO
Case 19-11781-LSS Doc 402 Filed 12/12/19 Page 3of4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

740 | ebeg SONTIEDUODUND Leg }xa sakey PUCUUARY
SAM / s8ube dg [BHdED "ES ON9E-SES aQjeus|| ST Sse
Afueuq ‘AVE pa}saleyu] UGISNOH - dT Sila 8 PUePHDY (EL2) UBNSUUD ZOLsbZOL Buea} LAL LBL Huyesedo eun4
AINO NSLS
/ O77 SiN 8 PUEpUDY "8 0087 ObE— OTT ‘exsely
‘ALE PI}SSLBIU] ATI SUS B PUEPY a) Buel] UIAS}  geserzol BuweeH = LAL L-6L Sugesadg aun
AINO NaLST1 / ABU PS ZBESOES OTT PxSely
uevg ‘AUe payseaqu| TT AUEqHAY wear? AguUD UBUG = ge0erZzoL BuuesH = LEZ LL-BE Guyeisdo aun
FAI / Ss8Ued [eydeD "PS-O0Sr-Orr OT) exsehy
AGsauy ‘AVE paysaayy] ATI Sita 2 PUEPHIY (zz) > Aysieney Ae gorzrzor BuyeeH = L8/L E-6} Buyeisdo sung
AINO NSLS
f-di0g sed 9 [10 "OO OSEE=ZFS O71 ‘exsely
09 UR, ‘ALE psysausyul TT ‘sud0g pue soukeH ext? SOUBnH Ye oeesezo1 BuueeH = LS ZL L-6L funeiedg sun
AINO
NALS / sMigeq "}X8 LO8/-08E uosLWe} O71 ‘exsely
‘ALS PAySSrayLl] aungeq 2) “gq Joke] esgupzo4 Buea} = SLE L-SL Bunesadg aun
AINO ~
NaLSn / SSaud - RO LOSE", bE O71 ‘exseTy
- me] Baquicasg ‘Bipayy me" Brsquicolg 04) 1) "Hise raserzor BUUESH LSA LL SL Buyeiedo aun
SAM / Sispus "KS GZB9-C9 OTT exsely
Apo ‘Aue poysaetuy ‘I'd Aoups B05 9) ¥ ueyfces |elueq gszeyzoL BUWesH LOZ LBL Suyesedg aun
SAM / &tl supa ¥ "POO06 2-022 OTT EXxsehy
uosulA, ‘Aue paseo} AT] SUDA 8 UOSULA (rLZ) WEWUXO4 PRIG seserZOl Buea LOZ ELL Buryeueda aun
XING
NALSI1 / ‘Sul ‘youeasey XO OOPA-ELZ OTT ‘Bxse)y
fuoay ‘Aue y payssuaqu] ‘ou ‘yoreasay Bloay (oar ABQ UBSS = goK6sPrZOL Suveoy LBZLLGL Buyjeiedg euny
AXING NALSTT/ 9095 1X8 (8E/-96P O71 exSely
pine ‘Ave pajseia}y| dT1 ‘Sn suojeg (cope? YOOD PIR sg8sPzZ0L Suuesy = LAL L-Gi Sugesadg aun
AINO
NALSIT/ O71 Bxsely "pO GLOS/ PS OTT ‘exsely
BupeiedO auin4 Wlged A711 Als 2 HIM HOUECO (Zl2p7 vewzy Ueued zoasrzoL BueeH = Lab L-Gh Bupeisdg aun
AINO NaS XS SrEPOLY OTT eISely
/ WISI BYsiy “elpayy (BUINOP Jas [EN SUL {ZLZ) WISN Ty BUsIy = zsagrzoL Buea = SLL L-6L Gupeedg aun
AINO NALSTT/ Ayspolg TKS G/7P-SEE Sssuegiy OTT exseTy
Her ‘Aueg pajseseyu] d71 ‘sn 4edig WIG lz) (“7B ewee saszezor BuLueeH = LBZ LL-OL Buyezedg aun
Buyuesaiday QUeN UWL] auoydala Gunveddy addy Bulpsaaolg #asey aweyssey #4 WS] #abeg
AVLES9 6108 cL 98G UOlsJAay pug
UlBJSISAIIS Jag|aS auney] sjqesouoy Tany oe201 -uL| 1epUa|eD
a|NPsyos oouBlesddy dUOUds|e | POUNUOd GLOZ Lich ‘3]eq Jepusjeg
alemeleq JO JOUIsSIg-~NO4D Adjdnuyueg 3" s9UaJEJUOD NOD

 
 

 

 
 

Zi0 7 hed so0ZIeqUSDUTOD 19g xe sakey puowAey

 

 

 

 

Case 19-11781-LSS Doc 402 Filed 12/12/19 Page 4of4

 

 

 

 

 

XINO NELSIT/ Ida "PO OORT FSS O11 Gxsehy

song ‘AVE paysasszuy sappep 9 Aqusy (z0¢) GdSAA Sug gezsrzoL BUSH LBL ELL Bunetedg sung

3ANT/OT1 "ES 906-02 Jepueye A OTT Sey

feuded ONI ‘Joupaig ATI SUPE UOSULA, (PLZ) WEIN ezszPeoL Buuesp}} LBZ LL“6 Suyeiedg oun.

A'INO NALST i "XO 1909-S02 oHpUSA Ott Sxsely

Oy snynig ‘appoysieys ATI UWS paay (ZL) ‘T(E LLageZoL BuvesH = LOL b-6L Supevedo aun
AINO N&LSTI

{dog SBD ¥ IO "PO LOL0-229 OTT ‘exsery

09 UBA ‘AUG Da}se1a}U] 471 ‘s6ulplo} y¥49 (69) uojdn uyor givsezoL BUUESH LBZ E EGIL Buneiedg aun

sAni ON XS 0082-022 alqnas OT1 BAsely

JERGED ON ‘JueWTeI ATT SUIyIZ 9 UOSULA, re AO MBUTR peszpzoL Buueey = LBZ L-6} Guperedg aun

SANs (ests AStopy” XS CL ZS-GOz PILLS OTT Bxsely

BYSEPy JO SEIS “IOWPIAID OUR JO BOWJO - EYSELY JO RIS - {208) " “HR®GOYN oBzrrzoL Buneayy  L8Zbb-BL Buyeuedo auns
AINO

NALSIT/ O11 ‘exsery "X98 89-2 7S O11 ‘exseTy

Suyeiadg sung ‘10}98q ATT A9wz 9 il Houweqay (z ee HOVE “LAGI seezpzor BuveeH LBZ LL-6L Supeiedeg euny

XING A
NALS / O11 ‘exsely “pag20g-719 OTT ‘ex821y
Bugeisdg sun ‘Jo}geq dnoip Bupinsuo5 eunyuy (pL Z) _-PHSIGSN UU) solapzZoL SUBS LBL b-6L Suyessdo aun

 

 

a
